Case 1:19-cv-02473-SAG Document 39-1 Filed 01/15/20 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

GARY WASHINGTON, *
Plaintiff, *
Vv.
* Civil No.: 1:19-cv-002473-SAG
BALTIMORE POLICE
DEPARTMENT, et al.,
*
Defendants. *
* * * * * * * * * * * *

ORDER

Upon consideration of Defendants, the Baltimore Police Department and Mayor and City
Council of Baltimore’s, Consent Motion to Extend Time in Which to File a Reply to Plaintiff's
Response in Opposition to Defendants Baltimore Police Department and Mayor and City
Council of Baltimore’s Motion to Dismiss, it is this | Bay of January, 2020:

ORDERED that the aforementioned Consent Motion is GRANTED; and it is further

ORDERED that the deadline upon which Defendants, Baltimore Police Department and

Mayor and City Council of Baltimore, shall file a reply be extended up to and including January

Stephatiie A. Gallagher, District Judge,
United States District Court for the
District of Maryland

31, 2020.
